FILED
                            NOT FOR PUBLICATION                             MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROSA MARIA JIMENEZ-GUDINO,                       No. 11-71841
AKA Rosemary Contreras, AKA Rosa
Maria Hernandez, AKA Rosemary                    Agency No. A008-920-096
Hernandez, AKA Rosemary Jimenez,
AKA Rosa Maria Jiminez,
                                                 MEMORANDUM *
              Petitioner,

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



ROSA MARIA JIMENEZ-GUDINO,                       No. 11-72706

              Petitioner,                        Agency No. A008-920-096

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9 th Cir. R. 36-3.
                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 8, 2013
                               Seattle, Washington

Before: HAWKINS, THOMAS, and NGUYEN, Circuit Judges.

      Rosa Maria Jimenez-Gudino (“Jimenez”) petitions for review of two orders

of the Board of Immigration Appeals (“BIA”), which (1) affirmed an Immigration

Judge’s denial of her motion to terminate proceedings and entry of a final order of

removal, and (2) denied her motion to reconsider. We have jurisdiction under 8

U.S.C. § 1252.

      The doctrine of collateral estoppel does not preclude Jimenez from litigating

her derivative citizenship claim in the instant removal proceedings. A prior

judicial determination cannot, by operation of collateral estoppel, deprive an

individual in removal proceedings of the procedural protections guaranteed by the

Immigration and Nationality Act. Title v. I.N.S., 322 F.2d 21, 24 (9th Cir. 1963).

Because alienage is the only disputed issue in Jimenez’s removal proceedings,

giving preclusive effect to the alienage determination in her prosecution for illegal

reentry would deprive Jimenez of the opportunity to challenge her removability in

the manner prescribed by the INA. The government concedes that, if allowed to




                                          2
litigate it, Jimenez has raised a genuine issue of material fact regarding her

derivative citizenship claim.

      Therefore, we hold this petition in abeyance and transfer proceedings to the

U.S. District Court for the Western District of Washington for de novo review of

Jimenez’s citizenship claim. 8 U.S.C. § 1252(b)(5)(B). Upon completion of that

review, we will reassume jurisdiction of this case.




      TRANSFERRED.




                                           3